MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                               Dec 18 2019, 10:24 am
      court except for the purpose of establishing
                                                                                   CLERK
      the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                                  Court of Appeals
      estoppel, or the law of the case.                                             and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
      Wieneke Law Office, LLC                                 Attorney General of Indiana
      Brooklyn, Indiana
                                                              Ian McLean, Supervising
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Darren A Shelton,                                       December 18, 2019
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              19A-CR-1865
              v.                                              Appeal from the
                                                              Henry Circuit Court
      State of Indiana,                                       The Honorable
      Appellee-Plaintiff                                      Bob A. Witham
                                                              Trial Court Cause No.
                                                              33C01-1806-F4-12



      Kirsch, Judge.


[1]   Following his guilty plea to dealing in methamphetamine, Darren A. Shelton

      was sentenced by the trial court to twenty years imprisonment, the maximum


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1865 | December 18, 2019                Page 1 of 4
      sentence set forth in the Defendant’s plea agreement. Contending that his

      sentence was inappropriate in light of the nature of his offense and his

      character, Shelton now appeals.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Police initiated a traffic stop of a vehicle in which Shelton was a passenger. At

      the time, police believed Shelton had been involved in three prior controlled

      buys for methamphetamine. Police arrested Shelton on a warrant for charges

      stemming from those buys.


[4]   During a search of Shelton incident to his arrest, police discovered 10.8 grams

      of methamphetamine in his pocket. A search of Shelton’s home revealed more

      methamphetamine and drug paraphernalia. The State charged Shelton with

      three counts of Level 4 felony dealing in methamphetamine, a Level 2 felony

      dealing in methamphetamine, a Level 6 felony possession of

      methamphetamine, a Level 6 felony maintaining a common nuisance, a Level 6

      felony possession of a syringe, and a Class C misdemeanor possession of

      paraphernalia.


[5]   Pursuant to a plea agreement with the State, Shelton agreed to plead guilty to

      the Level 2 felony in exchange for dismissal of all remaining counts. In

      exchange, the State agreed (1) that it would not file an habitual offender

      enhancement; (2) that Shelton’s sentence would be capped at 20 years, and (3)

      that Shelton was free to argue for placement in the Recovery While
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1865 | December 18, 2019   Page 2 of 4
      Incarcerated program. After hearing testimony and arguments, the trial court

      ordered Shelton to serve 20 years in prison and declined to recommend

      Recovery While Incarcerated.


[6]   Shelton now appeals his sentence.


                                     Discussion and Decision
[7]   When considering the nature of the offense, the advisory sentence is the starting

      point to determine the appropriateness of a sentence. Anglemyer v. State, 868
N.E.2d 482, 494 (Ind. 2007), clarified on reh'g 878 N.E.2d 218 (Ind. 2007). The

      advisory sentence for a Level 2 felony is seventeen and one-half years with a

      range of ten to thirty years. Ind. Code § 35-50-2-4.5. Shelton's twenty-year

      sentence is higher than the advisory sentence for his offense.


[8]   In determining the appropriateness of a deviation from the advisory sentence,

      we look to both character of the offender and the nature of the offense.

      Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The significance

      of a criminal history in assessing a defendant's character varies based on the

      gravity, nature, and number of prior offenses in relation to the current offense.

      Id.


[9]   Shelton’s criminal record includes convictions for burglary, aggravated battery,

      and escape. Each of these offenses involves violence or the high risk of violence

      and evading the authority of the law.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1865 | December 18, 2019   Page 3 of 4
[10]   Shelton’s criminal history is extensive and dates back over twenty years. It

       includes many substance-related crimes such as possession of marijuana,

       possession of paraphernalia, and multiple driving while intoxicated and public

       intoxication offenses. These crimes illustrate his character and indicate a

       preference for illegal conduct over a sober and law-abiding life. Shelton was

       convicted of trafficking in Kentucky and given a five-year sentence in that state.

       After his most recent release from the DOC, Shelton committed the offense in

       this case and another offense. When he was sentenced here, Shelton was facing

       a petition to revoke his probation and a second criminal prosecution. Shelton

       has served time in prison, in work release, and probation, and he has violated

       the terms of each. Accordingly, we cannot say Shelton’s sentence is

       inappropriate based on his character.


[11]   Nor can we say that Shelton’s sentence inappropriate to his offense. The

       amount of methamphetamine Shelton possessed in committing this offense falls

       into the most severe category under the statute. Shelton’s offense was not

       minimal, excusable, or deserving of a sentence revision.


[12]   Shelton’s sentence is not inappropriate based on either his character or the

       nature of his offense.


[13]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1865 | December 18, 2019   Page 4 of 4